Citation Nr: 1601917	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  This matter was previously remanded in May 2011 and October 2014.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a current low back disability, to include DDD of the thoracolumbar spine, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include DDD of the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran underwent VA examinations in connection with his claim in September 2007 and again, pursuant to the Board's October 2014 remand, in January 2015.  Upon review, the Board finds the January 2015 VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a low back disability.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the May 2011 and October 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The July 2010 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran asserts that he has a current low back disability which began as a result of a parachuting accident during active duty service.

With respect to a current disability, the record reflects a diagnosis of DDD of the thoracolumbar spine during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran asserts that he had a parachuting accident shortly before his separation from active duty in 1968.  The Veteran states that he did not report the injury at the time for fear of being removed from his unit, despite the fact that he reported a number of other injuries during service.  However, the Veteran's service treatment records do note that the Veteran was treated for low back strain related to carrying a heavy object in October 1967.  As such, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.  

With respect to a nexus between the current disability and the in-service event or injury, there is conflicting medical evidence.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As noted above, the Veteran first underwent VA examination in connection with his claim in September 2007 but the Board found the opinion, which was negative to the Veteran's claim, to be inadequate for purposes of determining service connection.  In September 2011, VA received a statement from the Veteran's former chiropractor, Dr. W. Crawford, noting that he treated the Veteran for a chronic low back condition from the mid-1980s through approximately 2000.  While Dr. Crawford indicated that the treatment was for spinal injuries resulting from parachuting during service, he provided no rationale for that conclusion and did not provide an etiological link to the Veteran's current low back disability.  See Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Additionally, Dr. Crawford's statement was written without a review of his own medical records of treatment of the Veteran.  To the extent that Dr. Crawford's statement relates to a nexus between an in-service event or injury and the Veteran's current disability, the Board finds it should be afforded little probative weight.

Upon review, the Board finds the only competent medical opinion of record is the January 2015 VA opinion, which is negative to the Veteran's claim.  The examiner noted the Veteran's report of injuring himself in a parachuting accident as well as the October 1967 notation of treatment for a low back injury in service.  The examiner also completed a thorough review of all of the medical evidence of record and diagnosed DDD of the thoracolumbar spine.  In reaching the opinion that the Veteran's low back disability was less likely than not related to the Veteran's active duty service, the examiner noted that the service treatment records were silent for back complaints after the October 1967 low back strain.  Additionally, the Veteran did not note any low back problems upon separation.  The examiner also noted that the Veteran worked in labor-heavy jobs following service, including bricklaying.  Furthermore, the examiner pointed to the fact that the Veteran worked for the United States Postal Service (USPS) beginning in 1973, at which time a physical examination indicated no back issues and a normal spinal x-ray.  The Veteran was noted to have no limiting conditions for the job.

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, and has considered the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board notes that while the Veteran asserts that his low back pain began in and has continued since service, his statements as to the onset have been varied.  The record demonstrates that he did not report low back problems upon separation, although he reported a history of other ailments.  The Veteran also did not report any low back problems during his physical examination conducted in conjunction with his employment at the USPS.  

Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the etiology of a low back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinion of the Veteran as to whether a current disability is related to active duty does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include DDD of the thoracolumbar spine, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


